Citation Nr: 0200016	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-22 255	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed ulcerative 
colitis.  

2.  Entitlement to service connection for claimed rhinitis.  

3.  The propriety of the initial 30 percent rating assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1965 to May 1968.  

This appeal arises from a July 2000 rating decision by the 
RO.  

In that decision, the RO, in pertinent part, grant service 
connection and assigned a 30 percent rating for PTSD, 
effective on February 11, 2000.  



REMAND

In a written statement, apparently received at the RO in 
August 2001, the veteran indicated that he desired to have a 
hearing conducted "before Regional Office personnel."  

The Board of Veterans' Appeals (Board) considers this to be a 
request by the veteran for a hearing before a Hearing Officer 
at the RO.  

Accordingly, for due process reasons, this case must be 
REMANDED to the RO for the following action:

The RO should take appropriate steps to 
schedule the veteran for a personal 
hearing before a Hearing Officer at the 
local office.  

After the RO has afforded the veteran a reasonable 
opportunity to appear for the requested hearing, all 
indicated development should be undertaken.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate consideration.  The purpose of 
this remand is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



